                 Case:20-01947-jwb                 Doc #:391 Filed: 11/13/2020                       Page 1 of 1



                                     UNITED STATES BANKRUPTCY COURT
                                       For the Western District of Michigan

In re:

Barfly Ventures, LLC, et al.,                                            Case Number: BG 20-01947
                                                                         Chapter 11
      Debtors.                                                           (Jointly Administered)
_____________________________/

                               NOTICE TO PARTIES IN INTEREST OF HEARING

       Notice is hereby given that a hearing will be held on December 10, 2020 at
11:00 a.m. to consider and act upon the following matter:

Joint Motion of the Debtors and the Official Committee of Unsecured Creditors for the Entry of an
   Order (I) Substantively Consolidating the Debtors’ Estates; (II) Authorizing the Wind Down
 of the Estates; (III) Authorizing the Rejection of Contracts and Leases; and (IV) Authorizing the
           Debtors to Certify That the Estates May Be Converted to Chapter 7 (DN 388)

       The hearing will be conducted by videoconferencing using the Zoom Cloud Meeting
program/app. Any party or attorney who wishes to appear at the hearing must provide an email
address and telephone number to Judge Boyd’s Courtroom Deputy, Jessie Koerth, at
jessie_koerth@miwb.uscourts.gov, by no later than December 9, 2020 at 1:00 p.m. (Eastern
Time). The court will send an email invitation with a hyperlink, Meeting ID, and password that may
be used to join the video hearing to each participant who has timely contacted the court.

        Prior to the hearing, each participant should review Judge Boyd’s Guidelines for
Participation      in      Video       Hearings      via     Zoom,      available     at
https://www.miwb.uscourts.gov/content/judge-james-w-boyd under the “Authorized Video
Appearances” tab.

        You or your attorney may wish to file a written response to the motion explaining your
position. Any response shall be mailed to the Clerk of the United States Bankruptcy Court, One
Division Ave., N., Grand Rapids, Michigan 49503, and should be received by the Clerk no later
than December 7, 2020 at 5:00 p.m. Eastern Time. A copy of your response should also be mailed
to the opposing party and his/her attorney.


                                                                         Michelle M. Wilson, Clerk of Court

                                                                                    /s/_______________________
                                                                         J. Koerth, Deputy Clerk

Dated: November 13, 2020

Notice returned to Elisabeth Von Eitzen, Esq. for service.
NOTICE IS HEREBY GIVEN THAT THE COURT MAY, in its discretion, orally continue or adjourn the above hearing on the record
in open court. If this occurs, parties in interest will not be given further written notice of the continued or adjourned hearing. If an
entity is not present at the originally scheduled hearing, information regarding the time, date and place of an orally continued or
adjourned hearing may be accessed through the Bankruptcy Court’s web site (www.miwb.uscourts.gov) provided the person has a
PACER login and password, or by visiting the clerk’s office of the United States Bankruptcy Court located at One Division Avenue,
N.W., 2nd Floor, Grand Rapids MI 49503. Information about a PACER login and password may be obtained by either calling PACER
service center between 8:00 a.m. and 5:00 p.m. Monday through Friday, CST at (800) 676-6856 or via its web site at
http://pacer.pcs.uscourts.gov.
